Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 03/28/2022.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Jim H. Salter (Reg. No. 35668), and examiner arranged a telephone interview on April 5, 2022 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:

(Currently Amended) A method for wirelessly transferring user health information from a medical diagnostic device connected with a kiosk to a mobile device, the method comprising: configuring a kiosk to detect the presence of a mobile device of a user in the proximity of the kiosk, the kiosk further configured to facilitate the collection and transfer of user health information from the kiosk after the user is logged in at the kiosk; configuring the mobile device to detect the presence of kiosk in the proximity of the mobile device; prompting a user of the mobile device to perform a login operation on the mobile device upon detection of the kiosk in the proximity of the mobile device; verifying the authentication of the user with the mobile device as a result of the login operation on the mobile device; transferring kiosk session keys from the mobile device to the kiosk in proximity of the mobile device upon authentication of the user with the mobile device; 
initiating a login operation [and] in a different session on the kiosk using the kiosk session keys transferred from the mobile device without requiring the user to perform a separate login operation or authentication process on the kiosk in [a] the different session; 
establishing a wireless data connection between a medical diagnostic device connected with the kiosk and the mobile device upon a successful login operation on the kiosk; and 
initiating a transfer of user health information from the medical diagnostic device connected with the kiosk to the mobile device via the wireless data connection.

10. (Currently Amended) A system for wirelessly transferring user health information from a medical diagnostic device connected with a kiosk to a mobile device, the system comprising: 3a kiosk having a first data processor and a wireless network interface, in data communication with the first data processor, for communication on a wireless data network, the kiosk further including a wide area data network interface for communication on a wide area data network, the kiosk further including a medical diagnostic device connected with the kiosk; a mobile device having a second data processor and a wireless network interface, in data communication with the second data processor, for communication on the wireless data network, the mobile device further including a wide area data network interface for communication on the wide area data network; and the kiosk being configured to detect the presence of the mobile device of a user in the proximity of the kiosk, the kiosk further configured to facilitate the collection and transfer of user health information from the kiosk after the user is logged in at the kiosk, the mobile device being configured to detect the presence of the kiosk in the proximity of the mobile device, the mobile device being configured to prompt a user of the mobile device to perform a login operation on the mobile device upon detection of the kiosk in the proximity of the user mobile device, the mobile device being configured to verify the authentication of the user with the mobile device as a result of the login operation on the mobile device, the system being further configured to transfer kiosk session keys from the mobile device to the kiosk in proximity of the mobile device upon authentication of the user with the mobile device, the system being further configured to initiate a login operation [and] in a different session on the kiosk using the kiosk session keys transferred from the mobile device without requiring the user to perform a separate login operation or authentication process on the kiosk in [a] the different session, system being further configured to establish a wireless data connection between the medical diagnostic device connected with the kiosk and the mobile device upon a successful login operation on the kiosk; and the system being further configured to initiate a transfer of user health information from the medical diagnostic device connected with the kiosk to the mobile device via the wireless data connection.

19. (Currently Amended) A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: 5configure a kiosk to detect the presence of a mobile device of a user in the proximity of the kiosk, the kiosk further configured to facilitate the collection and transfer of user health information from the kiosk after the user is logged in at the kiosk; configure the mobile device to detect the presence of kiosk in the proximity of the mobile device; prompt a user of the mobile device to perform a login operation on the mobile device upon detection of the kiosk in the proximity of the mobile device; verify the authentication of the user with the mobile device as a result of the login operation on the mobile device; transfer kiosk session keys from the mobile device to the kiosk in proximity of the mobile device upon authentication of the user with the mobile device;
initiate a login operation [and] in a different session on the kiosk using the kiosk session keys transferred from the mobile device without requiring the user to perform a separate login operation or authentication process on the kiosk in [a] the different session; establish a wireless data connection between a medical diagnostic device connected with the kiosk and the mobile device upon a successful login operation on the kiosk; and initiating a transfer of user health information from the medical diagnostic device connected with the kiosk to the mobile device via the wireless data connection. 


Allowable Subject Matter


2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/28/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1-20 are not alluded to in the combined art of Fisher, Cashman and Robertson. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Fisher, Cashman and Robertson does not teach or suggest "the kiosk further configured to facilitate the collection and transfer of user health information from the kiosk after the user is logged in at the kiosk; configuring the mobile device to detect the presence of kiosk in the proximity of the mobile device; prompting a user of the mobile device to perform a login operation on the mobile device upon detection of the kiosk in the proximity of the mobile device; verifying the authentication of the user with the mobile device as a result of the login operation on the mobile device; transferring kiosk session keys from the mobile device to the kiosk in proximity of the mobile device upon authentication of the user with the mobile device; initiating a login operation in a different session on the kiosk using the kiosk session keys transferred from the mobile device without requiring the user to perform a separate login operation or authentication process on the kiosk in the different session; establishing a wireless data connection between a medical diagnostic device connected with the kiosk and the mobile device upon a successful login operation on the kiosk; and initiating a transfer of user health information from the medical diagnostic device connected with the kiosk to the mobile device via the wireless data connection" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Fisher, Cashman and Robertson. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-20. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1-20 are patentable.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436